Prudential Annuities Life Assurance Corporation ADVANCED SERIES CORNERSTONESM (AS CORNERSTONE) ADVANCED SERIES XTRA CREDIT SIXSM (XT6) ADVANCED SERIES LIFEVESTSM II (ASL II) Supplement dated May 27, 2010 To Prospectus dated May 1, 2010 This supplement should be read and retained with the prospectus for your Annuity. If you would like another copy of the prospectus, please call us at 1-888-PRU-2888.We are issuing this supplement to announce that certain portfolios of Evergreen Variable Annuity Trust and Wells Fargo Variable Trust are proposed to be merged into designated portfolios of Wells Fargo Variable Trust.If approved by shareholders, these mergers will take place on or about July 16, 2010. The funds that are proposed to be merged are as follows: Target Fund Acquiring Fund Wells Fargo Advantage VT Equity Income Wells Fargo Advantage VT Intrinsic Value Evergreen VA Omega Wells Fargo Advantage VT Omega Growth Evergreen VA Growth Wells Fargo Advantage VT Small-Cap Growth Evergreen VA International Equity Wells Fargo Advantage VT International Equity
